Citation Nr: 0904731	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  06-24 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased rating for hypertension, 
currently evaluated at 10 percent disabling.


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Spouse, Appellant's Friend


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel







INTRODUCTION

The veteran served on active duty from January 1959 to March 
1980. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  In a February 2005 rating decision, the RO 
granted service connection for aortic stenosis and congestive 
heart failure, initially evaluated at 10 percent disabling, 
effective March 1, 2004 (the date of receipt of the original 
claim).  By a separate rating decision, dated August 2005, 
the RO denied an increased rating in excess of 10 percent for 
hypertension, and continued the initial 10 percent rating 
assigned for the aortic stenosis and congestive heart 
failure.  In December 2005, the RO received the veteran's 
Notice of Disagreement (NOD).  In June 2006, the RO furnished 
the veteran a Statement of the Case (SOC), which addressed 
the initial 10 percent rating assigned following the grant of 
service for aortic stenosis and congestive heart failure, and 
the denial of an increased rating for hypertension.  In July 
2006, the veteran filed his Substantive Appeal (a VA Form 9), 
thereby perfecting a timely appeal of these determinations to 
the Board.

In a September 2008 rating decision, the RO granted a 100 
percent schedular rating, permanent in nature, for aortic 
valve replacement and coronary bypass graft, history of 
aortic stenosis and coronary atherosclerosis, effective March 
1, 2004.  As this decision constitutes a full grant of the 
benefits sought with respect to the degree of disability, the 
matter is no longer before the Board.

In November 2008, the veteran appeared and offered testimony 
in support of his claim before the undersigned member of the 
Board.  The veteran's testimony on that occasion has been 
transcribed and associated with his claims file.





FINDING OF FACT

During the period from one year prior to the veteran's March 
2004 claim to the present, the veteran's diastolic pressure 
has never been 110 or more, and his systolic pressure has 
never been 200 or more.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for hypertension have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104, Diagnostic Code 
7101 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2007), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  VCAA notice requirements 
apply to all five elements of a service connection claim, 
including the disability rating and effective date of the 
award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this regard, April 2004 and March 2006 letters to the 
veteran from the Agency of Original Jurisdiction (AOJ) 
specifically notified him of the substance of the VCAA, 
including the type of evidence necessary to establish a 
disability rating and an effective date, and the division of 
responsibility between the veteran and VA for obtaining that 
evidence.  Consistent with 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2007), these letters essentially 
satisfied the notification requirements of the VCAA by: (1) 
informing the veteran about the information and evidence not 
of record that was necessary to substantiate his claim; (2) 
informing the veteran about the information and evidence VA 
would seek to provide; and (3) informing the veteran about 
the information and evidence he was expected to provide.  The 
Board notes that a "fourth element" of the notice 
requirement requesting the claimant to provide any evidence 
in the claimant's possession that pertains to the claim was 
recently removed from the language of 38 C.F.R. 
§ 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (Apr. 30, 2008) 
(applicable to all claims for benefits pending before VA on 
or filed after May 20, 2008).

Furthermore, the Board notes the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-
Flores, the Court found that, at a minimum, adequate VCAA 
notice for an increased rating claim requires that: (1) VA 
notify the claimant that the claimant must provide, or ask VA 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

The April 2004 and March 2006 letters together notified the 
veteran that he must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of his hypertension disability and the effect that 
worsening had on his employment and life, and provided 
examples of the types of medical and lay evidence that he 
could submit or ask VA to obtain that were relevant to 
establishing entitlement to increased compensation.  Also, 
the March 2006 letter notified the veteran that his 
disability rating would be determined by applying relevant 
diagnostic codes.

With respect to the second requirement of Vazquez-Flores, the 
Board acknowledges that the specific test results required 
for a disability rating in excess of 10 percent for 
hypertension were not provided to the veteran in a notice 
letter.  However, in its September 2006 Statement of the Case 
(SOC), the RO provided the diagnostic criteria for rating a 
hypertension disability, including the test results required 
to establish a disability rating in excess of 10 percent for 
hypertension.  The veteran copied and resubmitted such 
diagnostic criteria to the RO, along with a statement dated 
in July 2006.  Such copied documents containing the 
diagnostic criteria for rating hypertension, including the 
test results required to establish a disability rating in 
excess of 10 percent for hypertension, included handwritten 
notes from the veteran in the space beside the criteria, 
which argued for an increased rating for hypertension based 
on the diagnostic criteria for rating hypertension.  Thus, 
the Board finds that the veteran had actual notice of all 
criteria necessary for establishing a higher disability 
rating for hypertension, including all required test results.

The Board acknowledges that the veteran received complete 
VCAA notice only after the initial unfavorable decision in 
this case, rather than prior to the initial decision as 
typically required.  The United States Court of Appeals for 
Veterans Claims (Court) has held that in such situations, the 
appellant has a right to a VCAA content-complying notice and 
proper subsequent VA process.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  The veteran had VCAA-compliant notice, 
through the April 2004 and March 2006 notice letters and as 
actual knowledge, by July 2006.  Thereafter, he was afforded 
an opportunity to respond, and the AOJ subsequently reviewed 
the claim and issued a Supplemental Statement of the Case to 
the veteran as recently as September 2008.  Thus, the Board 
finds that the veteran was not prejudiced by any inadequate 
notice, and that there is no reason to believe a different 
result would have been obtained had the error not occurred.  
See Pelegrini, 18 Vet. App. 112; see also Sanders v. 
Nicholson, 487 F.3d 881, 891 (Fed. Cir. 2007).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: the veteran's 
service treatment records, private post-service medical 
records, VA medical treatment records, VA compensation and 
pension examinations, the veteran's, his wife's, and his 
friend's testimony at his November 2008 Board hearing, and 
written statements from the veteran.  There is no indication 
that there is any additional relevant evidence to be obtained 
by either VA or the veteran.  The Board therefore determines 
that VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim.

II. Increased Rating

The veteran argues that he is entitled to a disability rating 
in excess of 10 percent for hypertension.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes 
in the veteran's condition, it is necessary to consider the 
complete medical history of the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Staged ratings are appropriate where there are multiple time 
periods with distinctly different degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  For an increased rating claim, VA focuses 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The veteran's hypertension is rated under Diagnostic Code 
(DC) 7101 for hypertensive vascular disease.

Under DC 7101, a 10 percent rating is warranted when the 
disability is manifested by diastolic pressure predominantly 
100 or more, or; systolic pressure of 160 or more, or; 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  A 20 percent rating 
requires that the evidence show that the diastolic pressure 
is predominantly 110 or more, or that systolic pressure is 
predominantly 200 or more.  A 40 percent rating is warranted 
when the diastolic pressure is predominantly 120 or more, and 
a 60 percent rating requires diastolic pressure predominantly 
130 or more.  38 C.F.R. § 4.104, DC 7101.

After reviewing the record, the Board finds that the 
veteran's hypertension does not more closely approximate the 
criteria for a 20 percent disability rating under DC 7101 
than those for a 10 percent disability rating.

In short, the record does not reflect either that diastolic 
pressure is predominantly 110 or more, or that systolic 
pressure is predominantly 200 or more.  The blood pressure 
readings of record during the relevant period include 
readings taken in August 2003, April 2004, May 2004, November 
2004, December 2004, August 2005, September 2005, September 
2006, November 2006, February 2007, March 2007, and April 
2007.  No blood pressure reading of record during the period 
of one year prior to the veteran's March 2004 claim to the 
present indicates either diastolic pressure of 110 or more or 
systolic pressure of 200 or more.  The highest diastolic 
pressure has been noted to be has been 164, in September 
2006; the highest reading of diastolic pressure has been 102, 
in April 2004.

The Board notes the veteran's, his wife's, and his friend's 
testimony at his November 2008 Board hearing, indicating that 
the veteran's blood pressure was consistently 120/70, but 
that, at times, the veteran's systolic blood pressure had 
been over 200, and his diastolic pressure had been to 110.  
However, the medical record does not reflect either diastolic 
pressure of 110 or more or systolic pressure of 200 or more 
at any point during the appeals period.  Thus, even 
considering the testimony at the November 2008 Board hearing, 
the preponderance of the evidence in this case indicates 
diastolic pressure predominantly less than 110 and systolic 
pressure predominantly less than 200.

Thus, the record reflects that the veteran's hypertension 
does not approximate the criteria for a disability rating in 
excess of 10 percent, and has not done so at any point during 
the period relevant to the instant claim.  Accordingly, a 
disability rating in excess of 10 percent for hypertension is 
not warranted.  See Hart, 21 Vet. App. 505.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The Board notes that the veteran is free to submit additional 
evidence in the future to support a claim for an increased 
disability rating, such as additional medical evidence that 
his disability has gotten worse.


ORDER

Entitlement to an increased rating for hypertension, 
currently evaluated at 10 percent disabling, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


